                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


MOSSACK FONSECA & CO., S.A.; BUFETE MF &
CO.; JURGEN MOSSACK; and RAMON FONSECA, Civil No. 3:19-cv-1618 (JBA)


       Plaintiffs,
                                                          October 16, 2019
       v.

NETFLIX INC.,

       Defendant.



                                ENDORSEMENT ORDER

Based on the colloquy on the record on October 16, 2019, the following schedule was ordered:

     1. Plaintiffs shall file their Opposition to Defendant’s Motion to Dismiss [Doc. # 9] by

         12:00 p.m. on October 17, 2019.

     2. Defendant shall file its Reply to Plaintiffs’ Opposition to Defendant’s Motion to Dismiss

         by 5:00 p.m. on October 17, 2019.



                                             IT IS SO ORDERED.

                                                /s/
                                             Janet Bond Arterton, U.S.D.J.


                              Dated at New Haven, Connecticut this 16th day of October 2019.
